Citation Nr: 1618147	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to August 1974 and from July 1975 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In June 2014, the Veteran testified at a hearing held at the Board's office in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in June 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran submitted a notice of disagreement with regard to a June 2015 decision of the RO regarding a compensable evaluation for pes planus.  In October 2015, the RO acknowledged receipt of the notice of disagreement and was administratively processing the matter.  This matter is not currently before the Board and will not be further addressed as the record indicates that it is being processed by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The record contains evidence that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication that the records pertaining to the Veteran's SSA disability claim have been sought, and the basis for his receipt of such benefits is not clear.  Given the likelihood that records held by SSA might include those pertinent to the disability at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The August 2015 examiner did not consider the Veteran's April 2008 statement, October 2009 statement and June 2014 testimony that his hallucinations and paranoia began during his military service.  An addendum opinion is needed that allows the examiner to consider the Veteran's past statements noting that his schizophrenia symptoms began during service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).
 
2.  Then return the claims file to the VA examiner who provided the August 2015 VA examination and provided the August 2015 opinion.  The examiner should be requested to review the file, the examination report and all newly obtained records.

Then ask the examiner to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that his schizophrenia began during his military service.  

The examiner's attention is directed to the Veteran's April 2008 statement, October 2009 statement and June 2014 testimony that his hallucinations and paranoia began during his the first tour or active duty.  Specifically, he testified that he experienced auditory hallucinations during active service and has experienced continuous symptoms since service.  He noted that his hallucinations began while he was stationed in the Gulf of Tonkin about the USS INCHON during mine clearing operations.  He did not report his hallucinations at the time due to fear of ridicule.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the August 2015 VA examiner is not available, another competent professional may provide the opinion after reviewing the August 2015 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, the examiner should provide a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Then, ensure that all necessary development has been properly accomplished, and readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




